Benedict, J.
This is an action by a longshore-man to recover for personal injuries caused by falling from a ladder while going down into, the hold of the steamer Pieter de Conick. The testimony shows that the libelant was employed by a regular stevedore, who had contracted to load the steamer independent of the owners or master. Access to the hold of the steamer from the deck was provided for in the construction of *796tbe ship by a fixed iron ladder, built into the fore side of' the hatch. At the time of the accident a wooden ladder some 20 feet long had been put down from the deck to the hold, and the libelant, when going down the ladder to his work in the hold, stepped upon a rung of the ladder which broke under him, whereby he was precipitated into the hold, and suffered injuries, to recover for which this action is brought. There is no positive evidence in the case as to who put the wooden ladder down into the hold. In the absence of any evidence as to who placed the wooden ladder in the hatch, and as it appears that a permanent iron ladder was in position, fit for use, at .the same time, the presumption would seem to be that the wooden ladder was placed in the hatch by the stevedores, who used it*to pass into the hold more easily than by the iron ladder which had been furnished by the ship. The ship had furnished proper access to the hold by.the permanent iron ladder, and she cannot be held liable for a defective ladder, which, although owned by the ship, does not appear to have been furnished for that purpose by any person connected with the ship, and presumably was placed there by a co-laborer of the libelant. The fatal defect in the libelant’s case is that it is not made to appear that the defective ladder which caused the libel-ant’s fall was furnished by the ship, while it does appear that a safe ladder -was furnished, which the libelant declined to use.
The libel must be dismissed. I give no costs.